Citation Nr: 1531571	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  04-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for a right knee injury with instability.

2.  Entitlement to an initial rating greater than 10 percent for right knee degenerative joint disease.

3.  Entitlement to an increased rating greater than 20 percent for right ankle sprain with degenerative joint disease.

4.  Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD).

(The issues of entitlement to service connection for low back and left thigh disabilities, increased ratings for left knee disabilities, and entitlement to a total disability rating based on individual unemployability (TDIU) are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
July 2002 and October 2008 rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in, Waco, Texas.  An August 2004 rating decision increased the rating for right ankle sprain with degenerative joint disease to 20 percent disabling, effective February 28, 2002.  This decision also granted a separate 10 percent rating for right knee degenerative joint disease.  Since these awards did not constitute a full grant of the benefits sought, the issues remain in appellate status.  AB v Brown, 6 Vet. App. 35, 39 (1993).

In November 2007, a hearing was held before a Decision Review Officer (DRO). 
In September 2010, a Board hearing was held before the undersigned.  Transcripts of these hearings are of record.

In November 2011, the Veteran's claims were remanded by the Board for additional development.  The issues again are before the Board.

The issues of entitlement to increased ratings for the right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability is manifested by complaints of pain, swelling, giving out, and limited motion.

2.  The Veteran's GERD is manifested by ongoing burning in the epigastric area, bloating, dyspepsia, abdominal pain, chest pain, dysphagia, and heartburn, as well as occasionally spitting up / vomiting blood and passing blood in the stool.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for right ankle sprain with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2014).

2.  The criteria for a disability rating of 30 percent, but no greater, for GERD, claimed as gastrointestinal or stomach condition, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.84a, DC 7346 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

VCAA letters in February 2002, September 2003, March 2006, May 2008, and November 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims (including on a secondary basis), and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing; obtained information concerning the Veteran's symptoms, initial diagnoses, and the specifics of his contentions; and suggested the submission of evidence that would be beneficial to his claims.  Based on the Veteran's statements made during the hearing the issues were remanded for additional development.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records from the Social Security Administration (SSA) have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran multiple VA examinations for his right ankle and GERD claims.  The Board finds these reports to be adequate for rating purposes.  The examination reports, in total, are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination reports and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the November 2011 notice letter, the association of VA treatment records, the December 2011 VA GERD examination report, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Right Ankle

The Veteran's right ankle sprain with degenerative joint disease is currently rated at 20 percent under DC 5271, for pain in the ankle.  The Veteran alleges his right ankle disability warrants a higher rating.

Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271.

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2014).

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).

The Veteran underwent a VA right ankle examination in June 2002.  He complained of the ankle turning inward if he stepped on a pebble.  On examination, the ankle was not swollen.  Dorsiflexion was to 10 degrees and plantar flexion to 45 degrees.  Inversion was freely mobile and eversion mildly restricted.  Instability was not evident on testing, but the Veteran's history denoted a tendency to recurrent sprains on uneven surfaces.  

The Veteran underwent another VA right ankle examination in June 2004.  He complained of ongoing pain and instability in the right ankle.  He had frequent inversion ankle sprains, but the ankle problems typically were not his limiting factor in activities and did not affect activities of daily living.  The Veteran denied further limitations of the right ankle with repetitive use.  On examination, there was tenderness and increased inversion with stress.  Dorsiflexion was to 0 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 0 degrees.  The diagnosis was chronic instability of the right ankle, secondary to repeated ankle sprain injuries.  The examiner noted that range of motion was slightly limited and that the Veteran's right ankle instability would benefit from a brace, physical therapy, and high-top shoes.

The Veteran underwent yet another VA right ankle examination in July 2006.  He complained of ongoing pain and instability in the right ankle.  There was popping in the ankle, as well as intermittent swelling and giving way.  Pain medication provided excellent temporary relief.  He did not use a brace for the ankle and had increased limitations with repetitive use.  He denied incapacitating flare-ups and was able to accomplish activities of daily living without assistance.  On examination, there was no swelling, but generalized tenderness on palpation.  Dorsiflexion was to 10 degrees, plantar flexion to 50 degrees, inversion to 30 degrees, and eversion to 20 degrees.  The only complaint of pain was on maximum inversion.  Muscle strength was 5 out of 5 in all directions.  Repetitive motion testing elicited pain on inversion, but was otherwise pain-free.  That said, there was no loss of motion, weakness, fatigability, or incoordination on repetitive motion in any plane of motion.  There was a limp favoring the right lower extremity.  The diagnosis was degenerative joint disease of the right ankle with instability.  

During a September 2007 RO hearing, the Veteran indicated that the primary problems with his right ankle were pain, giving way, decreased motion, and swelling.  The instability was reported to be laterally.  He asserted that doctors were discussing and considering fusing the ankle joint.  

In October 2007, the Veteran's orthopedic problems were assessed.  On examination, there was full range of motion in the lower extremities without evidence of instability.  Motor strength was 5 out of 5 for all extremities.  There was pain and crepitation in the ankles, but with good strength and no significant tenderness to palpation. 

The Veteran underwent a VA right ankle examination in December 2007.  At that time, the Veteran reported right ankle pain that was 8 out of 10, with flare-ups to 10 out of 10 each morning that lasted for 4 hours.  He also complained of frequent effusion and instability symptoms.  He used an ankle brace that was somewhat helpful.  He was limited to 30 minutes of walking or standing before having to sit due to right knee and ankle pain.  Physical examination results were not noted (see below May 2008 addendum), but the diagnosis was right ankle degenerative joint disease.

In a May 2008 examination report addendum, the Veteran was noted to have a minimally arthritic right ankle without effusion.  There was no ligamentous laxity.  The Achilles tendon was tender at the calcaneal insertion, but alignment was normal.  Plantar flexion was from 0 to 45 degrees, dorsiflexion from 0 to 10 degrees, inversion from 0 to 30 degrees, and eversion from 0 to 15 degrees.  No changes were noted after repetitive use testing.  There was no apparent weakness, fatigability or loss of coordination following 3 repetitions of range of motion.  

The Veteran was afforded a VA examination for his right ankle in January 2010.  The Veteran described locking, cramping, and stiffness with weather changes.  He had missed about 2 weeks of work in the previous year due to the knee and ankle.  On examination, there was a negative drawer test, dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 30 degrees, with pain throughout.  He was tender over the lateral ligamentous complex, but there was no additional limitations following repetitive use.  The Veteran denied flare-ups.  There was no effective incoordination, fatigue, weakness, or lack of endurance on joint function.  X-rays showed moderate degenerative joint disease of the right ankle.

During his September 2010 Board hearing, the Veteran stated that his right ankle would begin to give out after about a quarter of a mile of walking.  The Veteran also complained of locking of the ankle.    

The Veteran's treatment records evidence ongoing efforts to use the gym, including biking and treadmill activities.  

During an April 2012 VA examination for the Veteran's separate low back and left thigh claims, muscle strength testing of the right ankle plantar flexors and dorsiflexors both were 5 out of 5 and there was no evidence of muscle atrophy.  Reflexes in the right ankle were normal, as was sensation.  The Veteran did have an antalgic gait due, in part, to ankle impairment.

The Veteran is assigned the highest rating available under DC 5271, for marked limitation of motion of the ankle.  

No other applicable DC would warrant an increased rating in this case.  DC 5270 provides for a rating for ankylosis of the ankle and DC 5272 for ankylosis of the subastragalar or talar joint.  Here, the Veteran's right ankle has limited motion, but is not "frozen," and therefore is clearly not ankylosed, as confirmed in the multiple VA examinations of record.  The Board acknowledges the Veteran's reports that he has discussed with treatment providers the possibility of fusing his right ankle, effectively rendering it ankylosed; however, the evidence clearly indicates that such a procedure has not been undertaken.  

In addition, additional compensable evaluations are available under DCs 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no evidence of os calcis or excision or malunion of the talus.  Rather, the medical evidence indicates the main manifestation of the Veteran's right ankle disability is from pain.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board acknowledges that there is a diagnosis of arthritis of the right ankle of record.  Separate ratings for arthritis under 5003 or 5010, however, are not appropriate. The Board notes that Note (1) of DC 5003 specifically excludes combining 10 percent or 20 percent disability ratings with ratings based on limitation of motion.  In the instant case, the Veteran is already rated under DC 5271 based on limitation of motion.  As such, separate evaluations under the DC 5003 or 5010 would constitute pyramiding, since the Veteran's limitation of motion would be evaluated more than once.  38 C.F.R. § 4.71a, DCs 5003, 5010.

The Board also has considered functional loss.  The VA examination reports of record have consistently found no change in overall movement with repetitive motion testing or additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination.  The Board acknowledges the Veteran's reports that he is unable to stand for extended periods of time or walk more than a quarter mile without stopping.  Certainly, the Veteran is competent to describe such symptomatology, and his reports in that regard are entitled to probative weight.  That said, the Board finds of greater probative value the most results of the most recent VA examination, in April 2012, that showed the Veteran to have normal muscle strength in the ankle and no evidence of muscle atrophy.  Furthermore, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court held that, because a veteran was already receiving the maximum rating available for limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 did not allow for a higher evaluation.  Thus, as the maximum rating available for limitation of motion has already been awarded in this case, a higher evaluation is not available pursuant to those provisions and the Court's holding in DeLuca.

In short, the greater weight of the evidence indicates the Veteran has some limitation of right ankle motion.  The Veteran reports pain that significantly impairs standing and walking function.  However, the degree of functional loss experienced is contemplated by the 20 percent currently assigned, and the evidence simply does not warrant an increased rating under DC 5271 or any other arguably applicable DC.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's right ankle disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been sufficiently consistent throughout the appellate time period that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

GERD

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See also 38 C.F.R. § 4.113 (2014).  Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, DCs 7200-7348.  Section 4.114 provides that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's service-connected gastrointestinal disability is currently rated 10 percent disabling under DC 7346 (as analogous to hiatal hernia).  The Veteran claims the rating does not accurately depict the severity of his current condition.  Based on the Veteran's predominant symptoms and disability, GERD, DC 7346 is the most appropriate DC, as well as the DC most beneficial to the Veteran.

Under DC 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

The Veteran was provided a VA gastrointestinal examination in August 2008.  The examiner noted review of the claims file.  The Veteran reported ongoing burning in the epigastric area, bloating, dyspepsia, abdominal pain, and heartburn.  The Veteran also occasionally experienced spitting up blood and passing blood in stools.  On examination, there was mild tenderness in the epigastric area, but there were bowel sounds in all quadrants.  The assessment was GERD that was controlled by medication.

In March 2009, the Veteran sought treatment for abdominal pain and vomiting.  

In a June 2009 statement, the Veteran indicated that his GERD encompassed multiple problems, including those involving the epigastric area, dysphagia, pyrosis, regurgitation, and substernal or arm/shoulder pain.

During his September 2010 Board hearing, the Veteran described instances of diarrhea, problems swallowing, and reflux issues.  He had daily chest pain and trouble swallowing and regurgitation once or twice per week, with some vomiting.  

In December 2010, the Veteran was afforded a VA general medical examination, which included consideration of his gastrointestinal problems.  The Veteran reported some reflux symptoms with gastric acid going into the back of his throat, which did not cause him to miss work.  The diagnosis was GERD that was well-controlled by medication and the examiner could find no evidence of any specific gastric or duodenal ulcer symptoms at that time.

The Veteran was afforded a VA examination for his service-connected gastrointestinal disabilities in November 2011.  The Veteran reported burning in his chest and throat and acid reflux in the throat that was worsening.  He had infrequent episodes of gastric distress, dysphagia, reflux, and regurgitation.  There was no esophageal stricture, spasm of the esophagus, or acquired diverticulum of the esophagus.  The gastrointestinal disabilities did not impact the Veteran's ability to work.  An upper gastrointestinal examination was unremarkable.  

In a December 2011 statement, the Veteran reported ongoing and continuous problems with reflux, stomach cramps, diarrhea, constipation, and abdominal spasms.

After review of the evidence, the Board finds that a 30 percent rating is warranted for the Veteran's GERD.  The Veteran has consistently reported epigastric pain and the VA examinations indicated objective evidence of epigastric tenderness.  Furthermore, the Veteran has reported regular episodes of heartburn, difficulty swallowing, and regurgitation.  Taken in the aggregate, affording the Veteran the benefit of the doubt the Board concludes that his gastrointestinal symptoms cause considerable impairment of health.  Accordingly, a 30 percent rating is warranted for the Veteran's GERD under DC 7346.

The Board also concludes that a rating greater than 30 percent, specifically a 60 percent rating, would have to result in severe impairment of health and that such condition is not shown by the record.  There is no evidence of anemia, malnutrition, or significant weight loss.  Indeed, treatment records indicate that the Veteran has been encouraged to lose weight and increase his exercise for his overall health.  The Board recognizes that the Veteran has reported occasional spitting up / vomiting of blood and occasional blood in his stool.  That said, the Board finds that these and the Veteran's other symptoms are not productive of severe impairment of health.  The above treatment and VA examination records reflect that his GERD and associated symptoms do not affect his occupational functioning and there is no indication that they affect his social functioning.  As noted, more than one medical professional during the appellate period has found the Veteran's gastrointestinal symptoms to be controlled, or even well-controlled, by medication.  Even absent such medication management, there is no indication that his symptoms would be productive of severe impairment of health.  In light of the foregoing, the maximum 60 percent rating under DC 7346 is not warranted. 

In this case, the Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's gastrointestinal problems.  Furthermore, the Board concludes that the Veteran's symptomatology has been sufficiently consistent throughout the appellate time period that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected gastrointestinal and right ankle disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's gastrointestinal and right ankle disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, as to the right ankle the Veteran reports pain, swelling, giving out, and limited motion.  To the extent that such symptoms are not expressly contemplated in DC 5271, the Veteran generally retains good range of motion in many planes that would not constitute a marked disability.  Thus, the current 20 percent rating is an attempt to compensate the Veteran for the totality of his symptoms, including the reported swelling and giving out of the right ankle.  As to the gastrointestinal disability, the Veteran reports ongoing burning in the epigastric area, bloating, dyspepsia, abdominal pain, chest pain, dysphagia, and heartburn, as well as occasionally spitting up / vomiting blood and passing blood in his stool.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other objective evidence of record.  As discussed above, the Veteran's gastrointestinal symptoms are not productive of severe impairment of health.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities in addition to those on appeal; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal (both herein and those adjudicated in a separate decision, as noted above), has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, the issue of entitlement to TDIU has been raised by the record and is before the Board, but is discussed in a separate decision.  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  As such, further consideration of the issue of TDIU is not warranted.  


ORDER

Entitlement to an increased rating greater than 20 percent for right ankle sprain with degenerative joint disease is denied.

Entitlement to an initial rating of 30 percent for GERD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As to the Veteran's right knee disability claims, separately rated at 10 and 20 percent for degenerative joint disease and instability, respectively, the Veteran was last afforded a VA examination in January 2010.  The Board notes that there are potential contradictions within the examination report as to the point of onset of objective evidence of pain during the range of motion.  Specifically, at one point the report noted that there was "0-100 degrees of range of motion with crepitance and pain throughout", but the report subsequently indicated only that there was "pain at the extremes of flexion and extension."  Moreover, during his subsequent September 2010 Board hearing, the Veteran indicated that he had missed 3 to 4 weeks of work in the previous year due to his right knee problems, whereas the January 2010 examination report indicated that the Veteran had missed only about 2 weeks of work in the previous year due to right knee and other problems.  Thus, there is a suggestion of a possible worsening of the disability since the time of the January 2010 VA examination.  In light of the contradictions in the January 2010 VA examination report and the suggestion of a worsening condition of the right knee disabilities since the last VA examination, the Board concludes that a remand is required to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his right knee disabilities.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner specifically is requested to specify if and at what point the Veteran experiences pain in the right knee during range of motion and repetitive use testing.

2.  After the above is complete and any additional development deemed necessary has been completed, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


